           BAYSHORE TAX & CONSULTING
   1
           GOPAL GHISING (CPA License No. 126096)
   2       (gghising@bayshoretax.com)
           2479 East Bayshore Road, Suite 250
   3       Palo Alto, CA 94303
           Telephone: (650) 326-9100
   4       Facsimile: (650) 326-9931
   5

   6       Tax Accountant for Debtor and Debtor in Possession

   7
                                     UNITED STATES BANKRUPTCY COURT
   8
                                     NORTHERN DISTRICT OF CALIFORNIA
   9
                                            SAN FRANCISCO DIVISION
  10

  11
           In re:                                            Bankruptcy Case
  12                                                         No. 20-30242 (HLB)
           ANTHONY SCOTT LEVANDOWSKI,
  13                                                         Chapter 11
                                           Debtor.
  14                                                         SUPPLEMENTAL DECLARATION
                                                             OF GOPAL GHISING IN SUPPORT
  15                                                         OF APPLICATION FOR ORDER
  16                                                         PURSUANT TO 11 U.S.C. § 327(a)
                                                             AND FED. R. BANKR. P. 2014(a) AND
  17                                                         2016 FOR AUTHORITY TO RETAIN
                                                             AND EMPLOY HOLLAND &
  18                                                         ASSOCIATES CPAS, INC. AS TAX
                                                             ACCOUNTANTS FOR THE DEBTOR
  19

  20                                                         [No Hearing Requested]

  21                I, Gopal Ghising, hereby declare pursuant 28 U.S.C. § 1746:
  22                1.     I am a Certified Public Accountant and Director of Bayshore Tax & Consulting,
  23   formerly Holland & Associates CPAs, Inc. (“Holland”), an accounting firm with offices at 2479
  24   East Bayshore Road, Suite 250, Palo Alto, California 94303.
  25                2.     I submit this Declaration in connection with the Application submitted on
  26   February 22, 2021 (Dkt. No. 439) (the “Application”) 1 of Anthony Scott Levandowski, as debtor
  27
       1
         Capitalized terms used but not otherwise herein defined have the meanings ascribed to such
  28   terms in the Application.

Case: 20-30242           Doc# 675    Filed: 09/15/21    Entered: 09/15/21 12:55:33       Page 1 of 5
   1   and debtor in possession (the “Debtor”) in the Chapter 11 Case, for entry of an order pursuant to
   2   sections 327(a) and 330 of the Bankruptcy Code and Bankruptcy Rules 2014(a) and 2016: (i)
   3   authorizing the retention of Holland as the Debtor’s tax accountant in the Chapter 11 Case and
   4   (ii) granting such other and further relief as the Court deems just and proper. An order on the
   5   Application was entered by the court on March 23, 2021 (Dkt. No. 474).
   6          3.      Unless otherwise stated in this Declaration, I have personal knowledge of the
   7   facts set forth herein. To the extent any information disclosed herein requires amendment or
   8   modification upon our firm’s completion of further review, or as additional information
   9   regarding parties in interest becomes available, a supplemental declaration will be submitted to
  10   the Court reflecting such amended, supplemented or otherwise modified information.
  11          4.      In August 2021, Holland merged with a different accounting firm to form a new
  12   entity named Bayshore Tax & Consulting. There is no change in services provided, billing rates,
  13   personnel, and general practice compared to what was being provided at Holland. No conflicts
  14   or connections have resulted from the said merger.
  15                     Bayshore Tax & Consulting’s Connections with the Debtor
  16          5.      Bayshore Tax & Consulting will resume the tax accounting services that have
  17   been rendered to the Debtor since April 2019.
  18          6.      Neither I, Bayshore Tax & Consulting, nor any professional of Bayshore Tax &
  19   Consulting represents any entity other than the Debtor in connection with this Chapter 11 Case.
  20   In addition, except as set forth herein, to the best of my knowledge and after due inquiry, neither
  21   I, Bayshore Tax & Consulting, nor any professional of Bayshore Tax & Consulting represents
  22   any party in interest in this Chapter 11 Case in matters related to this Chapter 11 Case.
  23          7.      No Bayshore Tax & Consulting personnel or member of the household of any
  24   Bayshore Tax & Consulting personnel holds any claims against the Debtor. None of the
  25   foregoing individuals is employed by the Debtor except through Bayshore Tax & Consulting.
  26          8.      The Debtor’s lead bankruptcy counsel, Keller Benvenutti Kim LLP, compiled,
  27   with the Debtor’s assistance, a list of the names of individuals or institutions (collectively, the
  28   “Interested Parties”) in the following categories:

Case: 20-30242     Doc# 675       Filed: 09/15/21     Entered: 09/15/21 12:55:33         Page 2 of 5
   1          (a)     the Debtor;
   2          (b)     the Debtor’s professionals;
   3          (c)     the Debtor’s insurers and insurance brokers;
   4          (d)     the Debtor’s creditors;
   5          (e)     identified parties in litigation or arbitration with the Debtor;
   6          (f)     staff of the U.S. Trustee’s Office in San Francisco; and
   7          (g)     the bankruptcy judges for the Northern District of California.
   8          9.      To check and clear potential conflicts of interest in this Chapter 11 Case, as well
   9   as to identify all connections (as such term is used in Bankruptcy Rule 2014) to the Debtor, his
  10   creditors, other parties in interest, their respective attorneys, the U.S. Trustee, or any person
  11   employed in the office of the U.S. Trustee, Bayshore Tax & Consulting’s professionals each
  12   reviewed the list of Interested Parties to determine whether they have or had any relationships
  13   with the Interested Parties.
  14          10.     After diligent inquiry, I have ascertained no connection, as such term is used in
  15   section 101(14)(C) of the Bankruptcy Code, as modified by section 1107(b) and Bankruptcy
  16   Rule 2014(a), between Bayshore Tax & Consulting and any party in interest in this Chapter 11
  17   Case, except as set forth herein.
  18          11.     Despite the efforts described herein to identify and disclose Bayshore Tax &
  19   Consulting’s connections with the parties in interest in this Chapter 11 Case, if any new
  20   material, relevant facts, or relationships are discovered or arise, Bayshore Tax & Consulting will
  21   promptly file a supplemental disclosure with the Court.
  22          12.     Based on the foregoing, insofar as I have been able to ascertain after diligent
  23   inquiry, I believe that Bayshore Tax & Consulting does not hold or represent an interest adverse
  24   to the Debtor’s estate in the matters upon which Bayshore Tax & Consulting is to be employed,
  25   and that Bayshore Tax & Consulting is “disinterested” as such term is defined in section 101(14)
  26   of the Bankruptcy Code, as modified by section 1107(b) of the Bankruptcy Code.
  27

  28

Case: 20-30242      Doc# 675      Filed: 09/15/21     Entered: 09/15/21 12:55:33         Page 3 of 5
   1        Bayshore Tax & Consulting’s Relationship with the Debtor (Rule 16 Disclosures)
   2          13.     Bayshore Tax & Consulting is not a creditor of the Debtor. On the Petition Date
   3   (but before the Debtor’s bankruptcy petition was filed), the Debtor provided Bayshore Tax &
   4   Consulting (at the time, Holland) with a cash payment in the amount of $31,646 to compensate
   5   Bayshore Tax & Consulting for its pre-petition services and provide it with a retainer for the
   6   Chapter 11 Case (the “Retainer”), in both cases for the reimbursement of reasonable and
   7   necessary expenses incurred in connection therewith. The source of the Retainer was cash on
   8   hand. As of the Petition Date, Bayshore Tax & Consulting had a remaining credit balance in
   9   favor of the Debtor for professional services performed and to be performed, and expenses
  10   incurred and to be incurred, in connection with this Chapter 11 Case in the amount of $25,000.
  11          14.     Bayshore Tax & Consulting has agreed to charge the Debtor for services rendered
  12   in this Chapter 11 Case at its normal hourly rates in effect at the time the services are rendered.
  13   Bayshore Tax & Consulting’s current customary hourly rates, subject to change from time to
  14   time, range between $290 and $350. Bayshore Tax & Consulting also intends to seek
  15   reimbursement for expenses incurred in connection with its representation of the Debtor in
  16   accordance with Bayshore Tax & Consulting’s normal reimbursement policies, all as more fully
  17   set forth in the retention agreements with the Debtor, attached hereto as Exhibit A (together, the
  18   “Retention Agreement”).
  19          15.     The Application requests approval of Bayshore Tax & Consulting’s retention on
  20   rates, terms, and conditions consistent with what Bayshore Tax & Consulting charges non-
  21   chapter 11 debtors, namely, prompt payment of Bayshore Tax & Consulting’s hourly rates, as
  22   adjusted from time to time, and reimbursement of out-of-pocket disbursements at cost or based
  23   on formulas that approximate the actual cost where the actual cost is not easily ascertainable.
  24   Subject to these terms and conditions, Bayshore Tax & Consulting intends to apply for
  25   allowance of compensation for professional services rendered in this Chapter 11 Case and for
  26   reimbursement of actual and necessary expenses relating thereto, in accordance with the
  27   applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Bankruptcy Local
  28   Rules, and the Local Guidelines.

Case: 20-30242      Doc# 675     Filed: 09/15/21     Entered: 09/15/21 12:55:33         Page 4 of 5
   1          I declare under penalty of perjury that, to the best of my knowledge and after reasonable
   2   inquiry, the foregoing is true and correct. Executed this fourth day of September 2021, in Palo
   3   Alto, California.
                                                    /s/ Gopal Ghising
   4
                                                    Gopal Ghising
   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

Case: 20-30242     Doc# 675     Filed: 09/15/21     Entered: 09/15/21 12:55:33       Page 5 of 5
